Citation Nr: 1018191	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

The Board notes that the Veteran requested and was scheduled 
for a videoconference hearing at the RO before a Veterans Law 
Judge.  However, his representative withdrew the request, 
with the Veteran's consent, prior to the scheduled hearing in 
a June 2007 statement.  See 38 C.F.R. § 20.704(e) (2009).

Further, the Board received statements and arguments from the 
Veteran and his representative after the last adjudication of 
this case by the RO.  Although no waiver was submitted, such 
information and evidence is duplicative of the evidence 
already considered by the RO.  As such, it is not necessary 
to refer such evidence for review by the RO, and the Board 
may proceed with a decision at this time without prejudice to 
the Veteran.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service and 
has a current bilateral hearing loss disability; however, the 
weight of the evidence does not establish that such 
disability manifested to a compensable degree within one year 
after separation from service, or is related to any disease, 
injury, or incident during service.

2.  The Veteran was exposed to loud noise during service and 
currently has tinnitus; however, the weight of the evidence 
does not establish that such disability is related to any 
disease, injury, or incident during service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131¸ 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110¸ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet.App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  Proper 
VCAA notice must be provided to a claimant prior to the 
initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet.App. 112, 119-20 (2004).  

In this case, the Veteran was advised in a September 2004 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
claims, and the responsibilities of the Veteran and VA in 
obtaining such evidence.  The Veteran was not advised of the 
evidence and information necessary to establish a disability 
rating and an effective date, in accordance with 
Dingess/Hartman.  However, as the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
claims, any question as to the appropriate rating or 
effective date to be assigned is rendered moot.  Therefore, 
the lack of notice on such issue results in no prejudice to 
the Veteran.

With regard to the duty to assist, service treatment records 
and post-service VA treatment records have been obtained and 
considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any outstanding medical records 
that are necessary to decide his claim.  In particular, there 
is no indication that the Veteran receives benefits from the 
Social Security Administration for his claimed disabilities.

Additionally, the Veteran was provided with a VA examination 
in March 2005.  The Board notes that his representative has 
argued that such examination is inadequate for adjudication 
purposes, in that the VA examiner allegedly speculated as to 
the effect of post-service noise exposure on the Veteran's 
hearing and improperly considered the Veteran's age in such 
determination.  See informal hearing presentation.  However, a 
review of the examination report reveals no inadequacies, as 
the examiner explicitly considered both the lay and medical 
evidence of record and offered a complete rationale for his 
opinion.  In particular, the examiner considered the Veteran's 
documented hearing loss upon separation from service, his 
reported in-service and post-service noise exposure, his 
statements as to the timing of his symptoms of tinnitus and 
hearing loss, and evidence contained in VA treatment records, 
as discussed further below.  Moreover, it is not improper for 
a VA examiner to consider age in offering an opinion as to the 
etiology of a claimed disorder.  The Veteran's representative 
inappropriately cites to a provision concerning the 
appropriate rating for a disability, 38 C.F.R. § 4.19, which 
is not applicable to the determination of service connection.  
As such, no further VA examination is necessary, and the 
evidence of record is sufficient to adjudicate the Veteran's 
claims.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
disease is diagnosed after discharge, service connection may 
be granted when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).

If a chronic disease is noted during service (or within the 
applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later 
date, however remote, will be service connected, unless 
clearly attributable to intercurrent causes.  However, where a 
condition is noted during service (or within the applicable 
presumptive period) but is not chronic, service connection may 
be granted only where there is evidence of continuity of 
symptomatology after separation from service.  38 C.F.R. § 
3.303(b).  

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  
However, impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet.App. 303, 307 (2007); Hickson v. West, 12 
Vet.App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), 
the nexus element may be established based on medical or lay 
evidence where there is competent evidence of continuity of 
symptomatology.  Barr, 21 Vet.App. at 307.

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, competent lay testimony may not be 
rejected unless it is found to be mistaken or otherwise deemed 
not credible.  McLendon v. Nicholson, 20 Vet.App. 79, 84 
(2006).  Lay evidence may not be deemed not credible solely 
due to the absence of contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  

Here, the evidence of record establishes a current hearing 
loss disability for VA purposes.  Specifically, at the March 
2005 VA examination, the Veteran's puretone thresholds at the 
500, 1000, 2000, 3000, and 4000 Hertz levels, respectively, 
were 35, 40, 50, 75, and 75 decibels in the right ear and 30, 
35, 80, 85, and 85 decibels in the left ear.  Further, speech 
recognition was 72 percent in the right ear and 52 percent in 
the left ear.  As such, the Veteran currently meets VA's 
criteria for a bilateral hearing loss disability.  
Additionally, the Veteran was noted to have tinnitus, which 
he reported was recurrent on a weekly basis.  See Charles v. 
Principi, 16 Vet.App. 370 (2002) (tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence).  

The Veteran claims that his current bilateral hearing loss 
and tinnitus are the result of exposure to loud noise during 
service without hearing protection in his duties as a fork 
lift operator in the U.S. Air Force, including in the flight 
line, for nearly four years.  The Veteran states that he had 
no hearing difficulties prior to service, and his friends and 
family kept telling him when he was discharged that his 
hearing was impaired.  He states that his hearing 
difficulties have progressed over time.  The Veteran further 
states that his ears have been ringing since he worked on the 
flight line, and he could not sleep at night due to the 
ringing after working all day during service.  See, e.g., 
December 2004 statement, May 2006 substantive appeal.

The Veteran's report of transfer or discharge (DD Form 214) 
confirms that he served as a warehouseman on an Air Force 
base.  There is no documentation of complaints or treatment 
for symptoms of tinnitus or hearing loss during service.  
However, the Veteran's entrance examination reflects hearing 
within normal limits, and his separation examination 
indicates some left ear hearing loss.  

In this regard, service department audiometric readings prior 
to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  Upon conversion, the Veteran's 
separation examination reflects puretone thresholds from 0 to 
10 decibels in the right ear, and from 5 to 35 decibels in 
the left ear.  The puretone threshold above 20 decibels in 
the left ear indicates some degree of hearing loss.  See 
Hensley, 5 Vet.App. at 157.  However, as there were no 
puretone thresholds of  40 decibels or higher, and only one 
puretone threshold (at 4000 Hertz) was 26 decibels or 
greater, his hearing was normal for VA purposes.  38 C.F.R. 
§ 3.385.  

As such, the Board acknowledges that the Veteran was exposed 
to hazardous noise exposure during service and had some degree 
of left ear hearing loss at his separation examination.  
Further, the Board observes that it is not necessary to meet 
VA's criteria for a hearing loss disability during service to 
warrant service connection.  Ledford v. Derwinski, 3 Vet.App. 
87 (1992).  Nevertheless, there is no indication that hearing 
loss manifested to a compensable degree in either ear within 
one year after discharge.  Indeed, the Veteran claims that his 
hearing loss progressed over the years.  

Significantly, the record reflects that the Veteran had 
substantial occupational and recreational noise exposure after 
service.  Specifically, he reported to his VA provider during 
in August 2004 that he worked as a butcher where he was 
exposed to meat saws, ran a fishing camp where he was exposed 
to outboard motors, drove a propane truck for 10 years, hunted 
for recreation, and used a drill or hammer around the house.  
There is no indication as to whether the Veteran used hearing 
protection during such noise exposure.  Although he did not 
mention driving a propane truck and specifically denied 
hunting or using power tools at the March 2005 VA examination, 
the Board finds the Veteran's earlier statements for treatment 
purposes to be more probative, as he had a strong motive to 
tell the truth in order to receive proper care.  See Rucker v. 
Brown, 10 Vet.App. 67, 73 (1997).  

The March 2005 VA examiner specifically considered the 
Veteran's reported in-service and post-service noise exposure, 
including as indicated in the VA treatment records, and opined 
that the Veteran's current bilateral hearing loss is most 
likely due to such post-service noise exposure or possible 
presbycusis.  The examiner noted that the Veteran had "mild" 
left ear hearing loss at the 4000 Hertz level at his 
separation examination, and that such hearing loss was most 
likely the result of acoustic trauma due to military noise 
exposure.  However, the examiner opined that such hearing loss 
"would have stabilized shortly after cessation of the noise 
source" and that the Veteran's current severity of hearing 
loss would reflect other factors, such as occupational or 
recreational noise exposure or presbycusis.  

The Board notes that the Veteran's representative has cited to 
a medical treatise for the proposition that hearing loss after 
acoustic trauma does not always stabilize after the noise 
source ceases and that "on many occasions hearing loss can be 
progressive."  See informal hearing presentation.  However, a 
copy of such treatise has not been provided for the Board's 
review and, moreover, there is no indication that it would 
account for the particular factors in the Veteran's case, 
including his substantial and prolonged post-service noise 
exposure.  Cf. Mattern v. West, 12 Vet.App. 222, 228 (1999) (a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
it discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts).  As 
such, the Board finds the VA examiner's professional medical 
opinion to be more probative, as it reflects consideration of 
the particular facts of this case, including lay and medical 
evidence. 

Accordingly, the Board finds that the evidence of record does 
not reflect a chronic hearing disability during service, as 
the VA examiner opined that the documented left ear hearing 
loss upon separation would have stabilized shortly thereafter.  
Further, the evidence does not establish that bilateral 
hearing loss manifested to a compensable degree within one 
year after discharge.  As such, service connection is not 
warranted for such disability on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  

The Board observes that the Veteran is competent to report 
experiencing hearing difficulties continuously since service, 
as such symptom is capable of lay observation.  38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet.App. 303, 307-08 
(2007).  However, the Board finds that his lack of treatment 
for hearing loss until many years after service weighs against 
his claims of continuous symptomatology.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (2006).  Further, even 
considering the Veteran's reported continuous symptoms of 
hearing loss, the VA examiner opined that his current hearing 
loss disability is not due to military noise exposure.  
Rather, the examiner opined that such disability is most 
likely due to the Veteran's significant and prolonged post-
service noise exposure, as summarized above, or presbycusis.  
As such, the Board finds that the Veteran's lay statements are 
outweighed by the VA examiner's opinion, which reflects 
consideration of all evidence of record.  As such, the 
evidence as a whole does not establish that the Veteran's 
current bilateral hearing loss was incurred or aggravated as a 
result of service.  Therefore, service connection is not 
warranted for such disability on a direct basis, to include 
based on continuity of symptomatology.  See 38 C.F.R. 
§§  3.303, 3.304.  

With regard to tinnitus, the Board acknowledges that the 
Veteran claims to have experienced ringing in the ears since 
service, and that he is competent to do so.  38 C.F.R. 
§ 3.159(a)(2); Barr, 21 Vet.App. at 307-08.  However, the 
Veteran reported to his VA provider in August 2004 that he 
began to have ringing in the ears 15-20 years earlier, or in 
approximately 1984.  As noted above, statements made for the 
purposes of medical treatment may be afforded greater 
probative value because there is a strong motive to tell the 
truth under such circumstances.  Rucker, 10 Vet.App. at 73.  
Further, the March 2005 VA examiner recorded that symptoms of 
tinnitus began around 1965, although the Veteran denies making 
such statement.  As such, the Board finds the Veteran's 
statements that his tinnitus has been present since service to 
be not credible, as they are inconsistent with the other 
evidence of record.  The VA examiner opined that the Veteran's 
tinnitus is most likely related to his hearing loss.  Further, 
based on these reports of symptoms beginning years after 
service, the examiner opined that the Veteran's tinnitus is 
most likely related to some other contributing factor than in-
service noise exposure.  While the Veteran may be competent to 
establish a nexus for tinnitus under some circumstances, the 
Board finds the VA examiner's opinion to be more probative in 
this case, as it reflects consideration of both all evidence 
of record.  As such, the evidence does not reflect that the 
Veteran's tinnitus was incurred or aggravated as a result of 
service.  Therefore, as with hearing loss, service connection 
is not warranted for tinnitus, to include based on continuity 
of symptomatology.  See 38 C.F.R. §§  3.303, 3.304.

As the preponderance of the evidence is against the Veteran's 
service connection claims for bilateral hearing loss and 
tinnitus, the benefit of the doubt doctrine is inapplicable 
and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


